





CITATION: R. v. Bastien, 2011
      ONCA 240





DATE: 20110328



DOCKET: C52080



COURT OF APPEAL FOR ONTARIO



Gillese, Lang and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Randy Bastien



Appellant



Daniel Medd, for the appellant



Susan Magotiaux, for the respondent



Heard: March 28, 2011



On appeal from the convictions entered and sentence imposed on
          March 2, 2010, by Justice William F. Fitzgerald of the Ontario Court of
          Justice.



APPEAL BOOK ENDORSEMENT



[1]

Counsel for the appellant confirms that the conviction appeal has been
    abandoned. That appeal is dismissed as abandoned.

[2]

The appellant was convicted of break and enter and theft. He was on
    parole for a 3 year sentence for 6 counts of break and enter at the time of the
    offences in question. He had served a previous 3 year sentence for forcible
    confinement and weapons charges. He had more than 30 prior convictions,
    including 7 for break and enter.

[3]

The appellant was sentenced to 3 years for the offences in question. He
    has served just over a year of that sentence. He seeks leave to appeal
    sentence.

[4]

Counsel for the appellant acknowledges that the sentence is not outside
    the range. However, he submits that the sentencing judge failed to give
    adequate reasons and failed to consider, as a mitigating factor, the
    appellants expressions of remorse.

[5]

We do not accept either submission. While the reasons are extremely
    brief, it is clear that the sentencing judge adopted the Crowns submissions.
    Those submissions, in addition to the sentencing judges explicit reference to
    the importance of public protection, mean that the sentence is sufficiently
    explained.

[6]

We accept the Crowns submission that the appellant cannot rely on
    remorse as a mitigating factor when, even at sentencing, he was disputing
    factual findings and denying the break and enter. To this we would add that the
    appellant sought to place the blame on the victims for his commission of the
    offence, an act not consistent with genuine remorse.

[7]

As for the fresh evidence, the appellants progress while in custody is
    commendable but that is a matter for the parole board.

[8]

Accordingly, leave to appeal sentence is granted and the appeal is
    dismissed.

E. E.
    Gillese J.A.


